   Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 1 of 19. PageID #: 150



                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

SAVON THOMAS & COLLEEN E.          )
MCLAUGHLIN,                        )
                                   )
            Plaintiffs,            )      Case No. 1:19-cv-01696-PAB
                                   )
     v.                            )
                                   )
AMAZON.COM SERVICES, INC. &        )
AMAZON.COM, INC.,                  )
                                   )
            Defendants.            )

          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
               MOTION FOR JUDGMENT ON THE PLEADINGS
          Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 2 of 19. PageID #: 151



I.          INTRODUCTION

             Plaintiffs concede that Ohio Revised Code (“ORC”) 4111.03(A) “unequivocally”

     incorporates Sections 7 and 13 of the FLSA, “as amended.” Dkt. 19 at 6. Likewise, Plaintiffs do

     not dispute that the United States Supreme Court has ruled that, under the FLSA, post-shift time

     spent passing through security is not compensable time. Integrity Staffing Solutions, Inc. v. Busk,

     574 U.S. 27 (2014). Facing these undeniable facts, Plaintiffs attempt to avoid dismissal by arguing

     that Ohio’s incorporation of the FLSA “does not … include the Portal-to-Portal Act,” because it

     does not “mention” the Portal-to-Portal Act by name or statutory citation. Dkt. 19 at 6-7.

     Plaintiffs’ argument fails.

            As Amazon explained in its opening brief, Congress enacted the Portal-to-Portal Act in

     1947, in part, as a clarifying amendment to the FLSA to “meet the existing emergency and to

     correct existing evils,” by abrogating the Supreme Court’s overly broad judicial misinterpretation

     of compensable work, the central provision of Section 7 of the FLSA. See Dkt. 17 at 14-16; see

     also 29 U.S.C. §251(a)-(b) (detailing congressional intent behind the Portal-to-Portal Act). Indeed,

     the Portal-to-Portal Act specifically and expressly clarifies the proper “application of the [FLSA’s]

     overtime compensation provision[.]” 29 U.S.C. § 254(d). Accordingly, when Ohio expressly

     adopted Section 7 of the FLSA “as amended” in 1974, it incorporated the Portal-to-Portal

     amendments which clarified that section, without any need for redundant “mention” of the Portal-

     to-Portal Act. Plaintiffs’ Opposition ignores this legislative history and purpose entirely.

            Likewise, Amazon cited an unbroken line of authority holding that “the Ohio [overtime]

     statute expressly incorporates the standards and principles found in the FLSA.” Thomas v.

     Speedway SuperAmerica, LLC, 506 F.3d 496, 501 (6th Cir. 2007) (emphasis added). As Amazon

     pointed out, courts routinely analyze Ohio overtime claims and FLSA claims concurrently, and



                                                      1
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 3 of 19. PageID #: 152



have applied the Portal-to-Portal Act to Ohio claims on numerous occasions. See Dkt. 17 at 16-

18. Plaintiffs mischaracterize these cases as “irrelevant,” or “devoid of analysis,” but cannot

distinguish any of them. Nor do Plaintiffs cite a single case that has resolved overtime claims

differently under Ohio law or federal law.

       Instead, Plaintiffs throw all of their eggs into the basket of In re: Amazon.Com, Inc.

Fulfillment Ctr. Fair Labor Standards Act (FLSA) & Wage & Hour Litig., 905 F.3d 387 (6th Cir.

2018) (“Busk II”), in which the Sixth Circuit found that Arizona and Nevada had not adopted the

Portal-to-Portal Act. But Busk II could not be more distinguishable from this case. In their

Opposition Brief, Plaintiffs misstate the Sixth Circuit’s analysis and ignore the critical distinctions

between the statutes at issue. Most importantly, neither the Arizona nor the Nevada legislatures

provided an open window into their intent by expressly incorporating the FLSA “as amended,” as

the Ohio legislature did. Moreover, unlike the statutes in Nevada and Arizona, Ohio’s statute does

not include any provisions materially “inconsistent” with the Portal-to-Portal Act. Id. at 404, 406.

On the contrary, Ohio’s overtime law contains “identical” liability standards as the FLSA.

Kollstedt v. Princeton City Sch. Bd. of Educ., 2010 WL 597825, at *9 (S.D. Ohio Feb. 17, 2010).

       Plaintiffs’ emphasis on purported “distinctions” between Ohio law and the FLSA is equally

unavailing. Plaintiffs focus extensively on different remedies and enforcement provisions present

in Ohio and federal law. These differences, however, are immaterial to whether Ohio has adopted

the Portal-to-Portal Act, insofar as it undeniably amended Section 7 of the FLSA. See, e.g., Heard

v. Nielson, 2017 WL 2426683, at *4 (S.D. Ohio June 2, 2017) (explaining the FLSA and Ohio law

“use the same standards to determine liability, [but] the laws provide different measures of

damages.”) (emphasis added).




                                                  2
       Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 4 of 19. PageID #: 153



           Essentially, Plaintiffs ask this Court to find that, even though the Ohio legislature expressly

  adopted Section 7 of the FLSA “as amended,” it nevertheless silently departed from the FLSA as

  to the most important aspect of the statute – the definition of what is compensable working time.

  Plaintiffs do not point to anything supporting this illogical result. Accordingly, the Court should

  dismiss Plaintiffs’ claim with prejudice.

II.        ARGUMENT

      1.      Busk II is Irrelevant Because Ohio – Unlike Arizona and Nevada – Expressly
              Adopted the FLSA “As Amended,” Which Includes the Portal-to-Portal
              Amendments.

           Largely dismissing with little analysis the Sixth Circuit’s published decision on Kentucky

  law in In re Amazon.com, Inc., Fulfillment Ctr. Fair Labor Standards Act (FLSA) & Wage & Hour

  Litig., 852 F.3d 601 (6th Cir. 2017) (“Vance”), Plaintiffs devote nearly a quarter of their brief to

  discussing the Sixth Circuit’s decision on Arizona and Nevada law in the related Busk II case.

  Busk II, however, is inapposite.

           First, Plaintiffs ignore the most critical distinction between Arizona and Nevada’s overtime

  statutes and the Ohio statute: the Ohio legislature expressly incorporated Section 7 of the FLSA,

  “as amended.” Neither Arizona nor Nevada did the same – a fact that was important to the Sixth

  Circuit’s analysis of those states’ laws. The Sixth Circuit concluded in Busk II that “Nevada law

  has no provision parallel to a particular FLSA provision” and “has chosen not to affirmatively

  adopt the [federal] law anywhere in the Nevada state code,” and that Arizona did not “adopt[] the

  FLSA’s interpretation in its entirety.” Busk II, 905 F.3d at 404, 405. In other words, the Sixth

  Circuit predicated its holding in Busk II on Arizona and Nevada’s legislative silence as to their

  incorporation of federal law. Ohio’s overtime statute, on the other hand, expressly directs courts

  to apply Ohio’s overtime rules “in the same manner and methods provided in” Section 7 of the



                                                     3
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 5 of 19. PageID #: 154



FLSA, “as amended.” This is why uniform case law holds that “the FLSA and the OMFWSA

have the same overtime requirements, [and thus] the outcomes will be the same[.]” Craig v.

Bridge Bros. Trucking, LLC, 823 F.3d 382, 385 & n. 1 (6th Cir. 2016) (emphasis added).

       Second, the Sixth Circuit in Busk II questioned whether Arizona and Nevada’s regulations

indicated an affirmative departure from the Portal-to-Portal Act. Specifically, the Sixth Circuit

read certain Arizona regulations as “strongly suggest[ing] that Arizona law is more inclusive than

the Portal-to-Portal Act in the types of work it compensates.” 905 F.3d at 405. The Sixth Circuit

also reasoned that Nevada had a regulation on travel time which “there would be no need … to

issue” if Nevada had adopted the Portal-to-Portal Act. Id. at 403. Ohio, in stark contrast, has

promulgated no overtime regulations – relying instead on its incorporation of the FLSA’s overtime

provisions, as amended.     Nor does Ohio law contains any departures from the FLSA in

determining what time is compensable. It is clear that Ohio enacted the OMFWSA in 1974 with

the express intention of adopting Section 7 of the FLSA, as it was amended by the Portal-to-Portal

Act. Plaintiffs have not pointed to a single Ohio statute, regulation, or case indicating that Ohio

departs from federal law on compensable work time.

       Third, Plaintiffs’ attempt to liken Ohio’s statute to Arizona and Nevada’s misses the mark.

Plaintiffs argue that the “plain meaning” of ORC 4111.03 suggests that Ohio did not adopt the

Portal-to-Portal Act, because the statute incorporates “only” Sections 7 and 13 of the FLSA,

without “mentioning” the Portal-to-Portal Act. Dkt. 19 at 6-7. Likewise, Plaintiffs assert that

“[n]either Section 7 nor Section 13 …were amended in 1947 when Congress passed the Portal-to-

Portal Act.” Id. at 6. Neither contention holds water.




                                                4
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 6 of 19. PageID #: 155



       For starters, the Portal-to-Portal Act, while codified in a separate section of the FLSA,

amended Section 7.1 Specifically, Section 7 of the FLSA requires employers to compensate

employees at a rate not less than one and one-half times their regular rate for any hours worked in

excess of 40 during any workweek. 29 U.S.C. § 207. The Portal-to-Portal Act clarified and

amended Section 7 by expressly and specifically clarifying the proper “application of the [FLSA’s]

overtime compensation provision[]” – i.e., Section 7 – making clear that Congress did not intend

to include preliminary and postliminary activities in time that is compensable under Section 7. 29

U.S.C. § 254(d). Indeed, that is why Congress, in enacting the Portal-to-Portal Act, retroactively

abridged any existing case predicated upon contrary judicial interpretations of Section 7. 29

U.S.C. § 252(a). Thus, by directing courts to apply ORC 4111.03 “in the same manner and

methods provided in” Sections 7 and 13 of the FLSA, “as amended,” Ohio has adopted the FLSA’s

entire overtime scheme. If anything, a “plain reading” of the Ohio statute shows that Ohio follows

the Portal-to-Portal Act.

       In arguing as they do, Plaintiffs overlook the Portal-to-Portal Act’s legislative history.

Congress enacted the Portal-to-Portal Act in 1947 with the express legislative aim of abrogating

the Supreme Court’s expansive reading of Section 7 of the FLSA. See Dkt. 17 at 14-16. See also

Busk, 574 U.S. at 29-31 (detailing the Portal-to-Portal Act’s legislative history). Indeed, the

Supreme Court decisions which congress intended the Portal-to-Portal Act to abrogate were cases

interpreting Section 7 of the FLSA. See, e.g., Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680

(1946); Tennessee Coal, Iron & Railroad Co. v. Muscoda Local No. 123, 321 U.S. 590 (1944).



1
     A review of the FLSA shows that Ohio had no reason to incorporate sections of the FLSA other than Sections
     7 and 13 into its overtime statute. See, e.g., 29 U.S.C. § 201 (Short Title); § 202 (Congressional Findings and
     Declaration of Policy); § 203 (Definitions); § 204 (administration by the Department of Labor); § 205
     (repealed); § 206 (Minimum Wage); § 208 (repealed); §§ 209-211 (various enforcement provisions specific to
     the Department of Labor); § 212 (regulation of child labor). The various other sections of the FLSA are equally
     inapposite here.

                                                        5
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 7 of 19. PageID #: 156



Plaintiffs do not even mention, much less address, the Portal-to-Portal Act’s legislative history in

their Opposition Brief.

        Nor do Plaintiffs cite a single case supporting their position that the Portal-to-Portal Act

was not an “amendment” to the FLSA. This is because they cannot do so, as the United States

Supreme Court has already explained that the Portal-to-Portal Act was an amendment. See, e.g.,

Busk, 574 U.S. at 29 (describing Portal-to-Portal Act as an “amendment” to the FLSA); IBP, Inc.

v. Alvarez, 546 U.S. 21, 26 (2005) (same). The Sixth Circuit has followed suit, explaining that the

Portal-to-Portal Act was “enacted as an amendment to the FLSA” in order to “narrow the

coverage of the FLSA by excluding certain preliminary and postliminary activities from the

FLSA’s compensation requirements.” Vance, 852 F.3d at 607. Plaintiffs’ argument begs the

question: If the Portal-to-Portal Act was not, at least in relevant part, amending FLSA Section 7,

what was it amending? Plaintiffs’ opposition does not – indeed, cannot – answer this question.

        In short, Plaintiffs’ attempt to conflate Ohio’s statute with Arizona and Nevada’s falls

apart. Ohio, unlike Arizona and Nevada, expressly “incorporated” Section 7 of the FLSA, “as

amended” by the Portal-to-Portal Act. The Busk II analysis, therefore, only underscores that

Plaintiffs’ Ohio claim fails as a matter of law.

   2.      Plaintiffs Misstate the Sixth Circuit’s Holding in Vance, Which Requires
           Dismissal Here.

        In Vance, the Sixth Circuit held that Kentucky’s wage and hour statute does incorporate

the Portal-to-Portal Act, even though the Kentucky statute (unlike ORC 4111.03) is silent on the

issue. Plaintiffs’ efforts to distinguish Vance are misdirected and wrong. Plaintiffs argue that

Vance “reached a different outcome because Kentucky applies different rules of statutory

construction than Ohio, Nevada, and Arizona.” Dkt. 19 at 11. Plaintiffs further argue that

“Kentucky, unlike Ohio, does not follow the rule that the statute ‘must’ be applied as written, but

                                                   6
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 8 of 19. PageID #: 157



rather applies a different rule that federal provisions are read into state law ‘absent a clear

indication that the [Kentucky] General Assembly considered the revision and deliberately rejected

it.’” Id. (citations omitted). Plaintiffs are wrong on both the law and facts.

       First, Plaintiffs are wrong because Kentucky clearly does apply the rule of construction

that “if a statute is clear and unambiguous, the statute must be applied as written.” Hall v.

Hospitality Resources, Inc., 276 S.W.3d 775, 784 (Ky. 2008). See also Com. v. Plowman, 86

S.W.3d 47, 49 (Ky. 2002) (“This court has repeatedly held that statutes must be given a literal

interpretation unless they are ambiguous and if the words are not ambiguous, no statutory

construction is required”). Accordingly, the Vance court only engaged in statutory interpretation

because the Kentucky statute was silent as to whether it had adopted the Portal-to-Portal Act. Here,

there is no such ambiguity, as ORC 4111.03(A) directs courts to apply Ohio’s overtime laws using

the same “manner and methods” as the FLSA, “as amended.” That should end the debate.

       Next, assuming the Ohio statute were ambiguous – which it is not – Plaintiffs argue that

the Sixth Circuit’s reasoning in Vance “turned on Kentucky administrative regulations concerning

‘principal activities,’” and note that Ohio does not have a comparable regulation. Dkt. 19 at 11.

Plaintiffs grossly oversimplify the Sixth Circuit’s analysis, which did not boil down to a binary

presence or absence of Portal-to-Portal-like regulations. Rather, in an attempt to “ascertain and

give effect to the intent of the legislature,” the Sixth Circuit applied several tools of statutory

interpretation. Vance, 852 F.3d at 610. First, the Sixth Circuit observed the Kentucky statute

contained “nearly identical requirements” and “comparable language” to the FLSA. Id. The Sixth

Circuit then cited Kentucky’s rule of statutory construction that laws which are “similar to a

Federal Act … will normally be interpreted consistent with federal law.” Id. The Sixth Circuit

also noted that Kentucky – as did Ohio here – enacted its statute in 1974, “decades after congress



                                                  7
     Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 9 of 19. PageID #: 158



enacted the 1947 Portal-to-Portal Act.” Id. at 612. Finally, the court noted that Kentucky had

regulations which were “substantially similar” to their “federal equivalents.” Id. at 614-15. The

sum of these parts led the Sixth Circuit to conclude the Kentucky Supreme Court would “agree

that the KWHA incorporates the Portal-to-Portal Act[.]” Id. at 615.

       Here, the connection between Ohio law and federal law is even stronger. Like Kentucky,

Ohio enacted its overtime statute in 1974, decades after the Portal-to-Portal Act’s passage. Cf.

United States v. Wise, 370 U.S. 405, 411 (1962) (“[S]tatutes are construed by the courts with

reference to the circumstances existing at the time of passage”). Moreover, beyond being merely

“comparable” to the FLSA, the Ohio statute adopts Section 7 of the FLSA altogether. See, e.g.,

Bey v. WalkerHealthCareIt, LLC, 2018 WL 2018104, at *7 (S.D. Ohio, May 21, 2018) (“Courts

have uniformly held that Ohio’s wage and hour law should be interpreted in accordance with the

FLSA”). Moreover, the Ohio legislature adopted the FLSA “as amended,” which indicates a state

legislative intention to remain in lockstep with the federal counterpart. Further, as Amazon noted

in its opening brief and Plaintiffs have failed to rebut, Ohio adheres to the same rules of

construction upon which the Sixth Circuit relied in Vance, as Ohio courts look to federal laws as

a guide in interpreting similar state laws. See Dkt. 17 at 20 & fn. 2 (collecting cases).

       If anything, this case presents an even more compelling case for dismissal than in Vance.

The Vance panel unanimously concluded that Kentucky followed the FLSA even when the

underlying state statute was silent. Here, the Ohio legislature has expressly adopted the FLSA’s

overtime scheme. At bottom, Plaintiffs’ argument is that the Ohio legislature expressly adopted

Section 7 of the FLSA, but then silently departed from the FLSA when defining the most important

concept in Section 7 and the rest of statute – the definition of compensable working time – all

without leaving any trace of such intention. Plaintiffs point to no legislative history or other



                                                  8
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 10 of 19. PageID #: 159



“relevant data” to support this position. Nor have Plaintiffs cited any authority or rules of

construction suggesting that this case is more like Busk II than Vance. Plaintiffs’ position is simply

not viable, and the Court should dismiss their claim.

   3.      Plaintiffs’ Purported “Distinctions” Between the FLSA and Ohio Law Are
           Irrelevant To Whether Ohio Has Adopted the Portal-to-Portal Act.

        As explained in Amazon’s opening brief, unanimous case law holds that Ohio law

“incorporates the FLSA’s definitions, standards, and principles for its overtime compensation

provisions.” Dkt. 17 at 17 (collecting cases). Plaintiffs have not cited a single case contradicting

this unbroken line of authority. Rather, Plaintiffs point to a number of purported “distinctions”

between the OMFWSA and the FLSA, none of which is of consequence here.

        Plaintiffs note, for example, that the FLSA establishes an “opt-in” process under 29 U.S.C.

§ 216(b) for collective actions, while plaintiffs bring OMFWSA class claims under Fed. R. Civ.

P. 23 or under the state law class action equivalent. Dkt. 19 at 7-8. But this distinction is irrelevant

to whether compensable working time is the same under the FLSA and OMFWSA. Section 216(b)

describes the process for litigating federal claims under the FLSA, and it is a stand-alone provision

that was not written to abrogate prior Supreme Court cases that interpreted Section 7 of the FLSA.

As the procedure for litigating an FLSA claim is not embodied in Section 7 of the FLSA, it is not

incorporated into the OMFWSA. By contrast, the Portal-to-Portal Act’s clarifying and substantive

amendments regarding what is compensable within the meaning of Section 7 of the FLSA are

precisely among the amendments to Section 7 that are incorporated into the OMFWSA.

        Equally unavailing is Plaintiffs’ argument that the Ohio statute references “only” Section

7 and Section 13 of the FLSA, and that the “Portal-to-Portal Act itself is not mentioned by name

anywhere in Ohio’s overtime law.” Dkt. 19 at 6, 8. Plaintiffs’ argument – that by not placing

express language from the Portal-to-Portal Act into the Ohio statute, the Ohio legislature silently

                                                   9
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 11 of 19. PageID #: 160



intended to follow pre-Portal-to-Portal Act constructions of “compensable work” – is irredeemably

flawed. First, as explained above, supra at 5 & fn. 1, Sections 7 and 13 of the FLSA are the only

sections concerning overtime, and incorporating those sections amounts to adopting the FLSA’s

entire overtime scheme. Second, there was no need for the Ohio legislature to “mention” the

Portal-to-Portal Act. As relevant here, the Portal-to-Portal Act’s clarification of the FLSA served

to abrogate federal case law misconstruing the FLSA. See 29 U.S.C. § 251. Congress thereby

clarified the original intent of the FLSA: for compensable time to include only those activities

integral and indispensable to the principal activities an employee is employed to perform. Thus,

when Ohio adopted an overtime law that incorporated the FLSA – decades after the clarifying

amendments in the Portal-to-Portal Act – there was no need for it to expressly adopt those

provisions. The Ohio legislature did not need to abrogate that which the United States Congress

already had abrogated.

       Similarly, Plaintiffs make the unremarkable observation that Ohio did not adopt the

limitations period and liquidated damages provisions contained in the Portal-to-Portal Act. See 29

U.S.C. § 255(a). This again is irrelevant. First, in contrast to provisions of the Portal-to-Portal

Act excluding from compensable time preliminary and postliminary activities, the Portal-to-Portal

Act’s limitations period (codified at 29 U.S.C. § 255) did not clarify or otherwise amend Section

7 or 13 of the FLSA, or any other section. Ohio’s decision not to adopt the limitations period in

29 U.S.C. § 255 does not detract from, and is not relevant to, its unequivocal adoption of Section

7 of the FLSA, as amended and clarified by the Portal-to-Portal Act. That is why courts have

observed that “the FLSA and Ohio law use the same standards to determine liability, [but] the

laws provide different measures of damages.” Heard, 2017 WL 2426683, at *4 (emphasis added);

see also Bey, 2018 WL 2018104, at *7 (noting the same). Indeed, Plaintiffs’ argument is self-



                                                10
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 12 of 19. PageID #: 161



defeating – the Ohio Legislature’s decision to enact different remedies provisions than the FLSA

shows that it clearly knew how to depart from the FLSA if and when it intended to do so. Cf.

Vance, 852 F. 3d at 612 (“If the Kentucky General Assembly intended to expose employers to the

type of liability Congress foreclosed in the Portal-to-Portal Act, one may reasonably assume it

would have done so affirmatively – especially given its willingness to affirmatively depart from

the FLSA in other instances”).

        In short, none of Plaintiffs’ purported “distinctions” overcomes the unambiguous language

of ORC 4111.03(A): that Ohio has adopted Section 7 and Section 13 of the FLSA, “as amended”

by the Portal-to-Portal Act. Accordingly, Plaintiffs’ claim must be dismissed.

   4.      Plaintiffs Fail to Meaningfully Distinguish Any of Amazon’s Cited Authority.

        In Amazon’s opening brief, it cited numerous cases unanimously holding that Ohio law

has expressly incorporated the FLSA’s “standards, definitions, and principles” relating to

overtime. See Dkt. 17 at 17. In their Opposition, Plaintiffs attempt to distinguish Amazon’s cited

authority with red herrings and non-sequiturs.

        For instance, Amazon relied on an unbroken line of cases showing that courts analyze Ohio

state law and FLSA overtime claims concurrently, reasoning that the outcome under either law is

invariably the same. Dkt. 17 at 17 (collecting cases). Plaintiffs do not discuss or distinguish any

of these cases, but instead write them off in one stroke as “simply irrelevant” because they do not

specifically “raise Portal-to-Portal issues.” Dkt. 19 at 10. Plaintiffs draw the analogy to cases the

Sixth Circuit found unpersuasive in Busk II because they merely spoke to portions of Nevada law

that paralleled the FLSA. Plaintiffs predicate their argument upon a false equivalence. Amazon’s

unrebutted authority shows that “Ohio’s statutory scheme expressly incorporates the FLSA, and

courts interpret them in a unitary fashion.” Jelus v. All Creatures Animal Hosp., Inc., 2016 WL



                                                 11
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 13 of 19. PageID #: 162



3074406, at *1 & n. 1 (S.D. Ohio May 27, 2016). Nevada and Arizona’s statutes, on the other

hand, did not expressly incorporate the FLSA, and had there been case law holding otherwise (like

there is in Ohio), it certainly would have been “relevant.” Notably, Plaintiffs fail to cite a single

case where any court has analyzed Ohio overtime claims and held the outcome would be different

under state or federal law.

       Likewise, Amazon cited several cases where federal courts sitting in Ohio applied the

Portal-to-Portal analysis to Ohio and federal overtime claims concurrently, demonstrating that

federal courts have applied the Portal-to-Portal Act to Ohio state law claims as a matter of course.

Dkt. 17 at 17-18. In Twaddle v. RKE Trucking Co., for instance, the court considered both state

and federal overtime claims relating to uncompensated pre-shift work. 2006 WL 840388, at *5

(S.D. Ohio Mar. 19, 2006). After noting Ohio had “incorporated” the FLSA, the court explained

“Plaintiffs’ claim under 4111 is indistinguishable from the FLSA claim. . . . Thus the Court’s

rulings with respect to the FLSA claim apply also to Plaintiffs’ claims under § 4111.” Id. at *13.

Plaintiffs confoundingly argue that the court in Twaddle found the “Portal-to-Portal Act did not

apply” to the plaintiffs’ FLSA claims. Dkt. 19 at 10. This is simply wrong. The Twaddle court

conducted a lengthy Portal-to-Portal analysis, exploring whether each alleged uncompensated task

was integral and indispensable to the plaintiffs’ principal activities, and then observed that this

analysis applied equally to the Ohio claims. Twaddle, 2006 WL 840388, at *13 (quoting ORC

4111.03(A) and explaining that the court’s rulings as to the FLSA applied equally to Ohio state

law overtime claims).2




2
    What Plaintiffs apparently intend to say is that the Twaddle court ultimately found, after conducting this Portal-
    to-Portal analysis, that the pre-shift tasks at issue were compensable. This is irrelevant. The ultimate question
    of post-shift screening time compensability has already been answered by the United States Supreme Court: it
    is not compensable under the FLSA, and, by extension, Ohio law. See Busk, 574 U.S. at 36-37. Twaddle is
    relevant because it shows Portal-to-Portal analysis applies equally under both federal and Ohio law.

                                                        12
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 14 of 19. PageID #: 163



        Likewise, the court in Lacy v. Reddy Elec. Co., 2013 WL 3580309 (S.D. Ohio July 11,

2013), also applied the Portal-to-Portal analysis to Ohio and federal claims concurrently. Plaintiffs

do not even attempt to distinguish Lacy, instead asserting that it is “devoid of analysis.” Dkt. 19

at 11. To the contrary, the Lacy court reviewed the statutory language of the FLSA and ORC

4111.03, and pointed to the Sixth Circuit’s holding in Thomas that “the Ohio statute expressly

incorporates the standards and principles found in the FLSA.” Lacy, 2013 WL 3580309, at *5,

citing Thomas, 506 F.3d at 501. In light of that precedent, the court concluded that “the federal

and state [overtime] claims are governed by the same standards, and may be analyzed together.”

Id. at *5. Plaintiffs cannot brush aside this on-point authority that undermines their claim. The

fact of the matter is the conclusion that Ohio law incorporates the Portal-to-Portal Act’s provisions

regarding non-compensable time is so obvious that it has never warranted much discussion.

        Further, Amazon cited a third case where a court applied the Portal-to-Portal Act to state

and federal claims concurrently which Plaintiffs do not mention or attempt to distinguish. See

Wilson v. PrimeSource Health Care of Ohio, Inc., 2017 WL 2869341, at *5 (N.D. Ohio July 5,

2017). In light of Twaddle, Reddy, and Wilson, there is no doubt federal courts have applied the

Portal-to-Portal Act to Ohio state law claims. This Court should not hesitate to do the same.

   5.      Amazon’s Motion is Procedurally Proper.

        In its opening brief, Amazon demonstrated that any time Plaintiffs spent passing through

security screening during meal breaks is not compensable because Amazon does not require any

employee to do so. Specifically, Amazon averred in its Answer that Plaintiffs could take their

breaks in any of three inside security break rooms. See Dkt. 17 at 23; Dkt. 14 (Answer) ¶20.

Plaintiffs do not and cannot dispute this point, and the law is clear that Plaintiffs cannot convert

their meal breaks into compensable time by voluntarily choosing to shorten those breaks by



                                                 13
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 15 of 19. PageID #: 164



passing through security to take their breaks away from those inside security break rooms. See,

e.g., Ruffin v. MotorCity Casino, 775 F.3d 807, 814 (6th Cir. 2015) (requiring employees to take

their meal on site did not render break time compensable where plaintiff was relieved of all duties).

       Rather than take on Amazon’s cited authority, Plaintiffs point to a conclusory allegation in

their Complaint that Amazon “required” them to pass through security. They then argue that

Amazon is asking the court to draw an inference in Amazon’s favor. Dkt. 19 at 12-13. Plaintiffs

further argue that whether they were “required” to pass through security during meals is a “factual

dispute,” entitling them to discovery. Id. at 13. Plaintiffs are incorrect. It is black-letter law that

“[i]n ruling on a Rule 12(c) motion, the court considers all available pleadings, including the

complaint and the answer[.]” Rinear v. Capital Mgmt. Services, L.P., 2013 WL 1131069, at *2

(S.D. Ohio Mar. 18, 2013). Here, Amazon averred in its answer that all its employees are free to

take their meals in breakrooms within the secured area – without having to pass through screening.

Dkt. 17 at 12. No allegations in Plaintiffs’ Complaint dispute that these breakrooms exist, or that

employees may take their meals inside those breakrooms. Thus, it appears that Plaintiffs are

playing semantics. It is true that if they chose to use an external breakroom, Plaintiffs needed to

pass through security. But it is undisputed that no Plaintiff – or any co-worker – was ever required

to use an external break room because Amazon provided them with every accommodation and

facility necessary for meal breaks without having to pass through security. It is thus undisputed

on the pleadings that Amazon did not require anyone to pass through security in order to take a

meal break. Accordingly, the Court is not required to draw any inference in Amazon’s favor –

merely to consider the undisputed facts in the pleadings, and answer the legal question of whether

Amazon must compensate Plaintiffs for time they, of their own volition, chose to spend passing

through security when they were free not to do so.



                                                  14
       Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 16 of 19. PageID #: 165



            Further, Plaintiffs’ “desire to rely on documents to be produced in discovery is … irrelevant

   to a motion under either Rule 12(b)(6) or Rule 12(c).” Encana Oil & Gas (USA), Inc. v. Zaremba

   Family Farms, Inc., 2013 WL 239341, at *1 (W.D. Mich. Jan. 22, 2013) (further observing that

   the non-moving parties “have not cited any case in which the courts have allowed a party

   responding to a proper Rule 12(b)(6) or 12(c) motion to rely on unpleaded facts disclosed in

   discovery documents”). This rule makes perfect sense: A plaintiff should not be able to hide

   behind a complaint that omits a critical and indisputable fact that effectively refutes a necessary

   element of the plaintiff’s claim only to argue that she is entitled to discovery when the defendant

   supplies in its answer the dispositive undisputed fact. If Plaintiffs can aver facts that dispute the

   allegations in the Answer, then Plaintiffs should move to amend their complaint to add those facts.

   Otherwise, the court must enter judgment on the pleadings.

       6.      Plaintiffs’ Claims Fail for Failure to Plead Exertion.

            In Amazon’s opening brief, it explained that time spent walking through security screening

   is not “work” under Ohio law (or the FLSA) because it requires no exertion. See Dkt. 17 at 24-

   27. Plaintiffs have not meaningfully addressed Amazon’s arguments on this point and, therefore,

   Amazon relies on its opening brief.

III.        CONCLUSION

            For the foregoing reasons, as well as those contained in Amazon’s opening brief (Dkt. 17),

   Amazon respectfully requests that the Court enter judgment against Plaintiffs on all claims asserted

   in their Complaint.




                                                     15
   Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 17 of 19. PageID #: 166



DATED: December 23, 2019            Respectfully submitted,


                              By:     s/ Gabriel Shechter     `




                              Sari M. Alamuddin (admitted pro hac vice)
                              sari.alamuddin@morganlewis.com
                              Joseph A. Nuccio (admitted pro hac vice)
                              joseph.nuccio@morganlewis.com
                              Kevin F. Gaffney (admitted pro hac vice)
                              kevin.gaffney@morganlewis.com
                              Gabriel Shechter (admitted pro hac vice)
                              gabriel.shechter@morganlewis.com
                              Morgan, Lewis & Bockius LLP
                              77 West Wacker Drive, Fifth Floor
                              Chicago, IL 60601
                              Tel: (312) 324-1000
                              Facsimile: (312) 324-1001

                              Andrew J. Barber (OH ID No. 0091160)
                              andrew.barber@morganlewis.com
                              Morgan, Lewis & Bockius LLP
                              One Oxford Centre, 32nd Fl.
                              Pittsburgh, PA 15219-6401
                              Tel: (412) 560-3300
                              Facsimile: (412) 560-7001

                              Attorneys for Defendants, Amazon.Com Services, Inc. and
                              Amazon.com, Inc.
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 18 of 19. PageID #: 167



                            CERTIFICATE OF COMPLIANCE

       This case has not yet been assigned to a track. This memorandum complies with the

applicable page limitations under LR 7.1(f) because it does not exceed 20 pages, the page

limitation for memoranda relating to dispositive motions in unassigned and standard track cases.



                                                    /s/ Gabriel Shechter
                                                        Gabriel Shechter
    Case: 1:19-cv-01696-PAB Doc #: 20 Filed: 12/23/19 19 of 19. PageID #: 168



                                CERTIFICATE OF SERVICE

       I, Gabriel Shechter, an attorney, hereby certify that on December 23, 2019, I electronically

filed a copy of Defendants’ Reply Memorandum in Support of Their Motion for Judgment on the

Pleadings through the Court’s CM/ECF filing system, which will transmit notice of such filing to

all counsel of record.



                                                    /s/ Gabriel Shechter
                                                        Gabriel Shechter
